Citation Nr: 1213574	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-32 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for lumbar paravertebral myositis (low back disorder), currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to September 1984.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico, that continued a 40 percent rating for the low back disorder.  

This case was also developed on the issue of entitlement to an increased rating for gastritis.  A March 2010 Board decision allowed a compensable rating of 10 percent for the Veteran's gastritis.  An August 2010 rating decision effectuated the Board's decision and assigned an effective date in August 2005.  An RO letter dated that same month informed the Veteran of the decision.  The Board notes a VA Form 8, Certification of Appeal, dated in July 2011, includes the gastritis claim as one of the reasons for the appeal; but there is no documentation in the claims file related to a claim of entitlement to an increased rating for gastritis other than the one decided by the March 2010 Board decision, and that matter is not currently before the Board.  


FINDING OF FACT

The Veteran's service-connected low back disorder manifests with limitation of motion (LOM) of the thoracolumbar spine.  There is no showing of ankylosis of the thoracolumbar spine, associated neurological symptomatology, or incapacitating episodes.

CONCLUSION OF LAW

1.  The requirements for an evaluation higher than 40 percent for low back disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been substantially met.  There is no issue as to providing an appropriate application form or completeness of the application.  There is no evidence the Agency of Original Jurisdiction provided the Veteran the requisite VCAA notice prior to issuance of the November 2007 rating decision.  The evidence of record convinces the Board the omission did not prejudice the Veteran in the pursuit of her claim.

First, the November 2007 rating decision provided a full explanation for the denial of the Veteran's claim and what evidence was needed to show entitlement to a higher rating.  Second, in an August 2008 letter, the RO provided the Veteran comprehensive notice of the rating criteria applicable to her low back disorder.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Third, the RO provided the Veteran comprehensive VCAA notice for an unrelated claim.  Hence, the Veteran was made aware of the assistance VA is bound to provide her.  Fourth, the Veteran's claim was reviewed on a de novo basis as shown in the September 2008 statement of the case (SOC).  The SOC also included full VCAA notice and assistance requirements.  Fifth, neither the Veteran nor her representative has asserted any specific prejudice as a result of the oversight.  Fifth, and lastly, the evidence shows the Veteran had a meaningful opportunity to participate in the decision on her claim at all stages of the process.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Thus, the Board finds the VCAA notice error was rendered harmless.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  While the Veteran may not have received full notice prior to the initial decision, after notice was provided, she was afforded a meaningful opportunity to participate in the adjudication of the claims.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  She was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Thus, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Lumbar Paravertebral Myositis

Analysis

By way of history, an April 1989 rating decision (Volume 1) noted in-service symptoms of mid- to low-back pain exacerbated by bending and lifting.  Physical examination revealed painful limitation of motion (LOM) and some straightening of the lumbar lordosis.  Service connection was granted for lumbar paravertebral myositic, and an initial 10 percent rating was assigned under DCs 5021-5290, effective in February 1988.  A 20 percent evaluation was awarded from October 1998.  An August 2005 Board decision (Volume 5) allowed a 40 percent rating for lumbar paravertebral myositis for the period that began on June 29, 2004.  VA received the Veteran's current claim for an increased rating in October 2007.  See 38 C.F.R. § 3.157.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

The code for intervertebral disc syndrome (DC 5243), permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5243.

Forty percent is the maximum rating warranted for thoracolumbar spine LOM.  See Id.  The only basis for a higher rating is if the evidence shows the Veteran's thoracolumbar spine to have manifested ankylosis at any time during the rating period., id., or neurological symptomatology deemed associated with the Veteran's service-connected back disability.  

The Board acknowledges, however, as noted in the August 2005 Board decision, that a December 2001 rating decision denied entitlement to service connection for a herniated lumbar disc, and that decision is final.  See 38 U.S.C.A. § 7105.  In light of that fact, the September 2005 Board decision determined the Veteran's disc-related neurological symptoms were not applicable to her service-connected paravertebral myositis.  On the other hand, since the medical evidence of record reflected medical examiners had opined it was not possible to distinguish between LOM caused by the Veteran's more serious disc-related disability and that caused by her lumbar myositis, the Board determined in September 2005 that all LOM would be deemed associated with the Veteran's service-connected lumbar paravertebral myositis.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Board will limit its discussion to whether the evidence of record shows the Veteran's disability to have manifested ankylosis (regardless of the origin).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Spine Criteria, Note (5).

Unfavorable ankylosis of the entire spine warrants a 100 percent rating, and  unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a.

An April 2007 VA outpatient entry (Volume 6) notes the range of motion (ROM) of the Veteran's musculoskeletal system was intact and her muscle tone was adequate.  No deformities or gross motor or sensory deficits were noted.  A July 2007 entry notes complaints of low-back pain that limited the Veteran's ability to walk short distances or stand for prolonged time.  The entry notes that there were no sensory deficits, and that straight leg raising was negative.

The October 2007 examination report notes the Veteran's complaints of constant low-back pain which she reported had worsened.  Her current medications included Toradol 10 mg for severe pain and Norflex 100 mg.  The examiner noted that response to that medication was good and without side effects.  The examination report notes no then recent history of decreased motion, stiffness, or spasms.  The Veteran did report weakness and daily pain.  On a scale of 1 to 10, the Veteran assessed her pain as 8-10/10.  She also reported weekly flare-ups that lasted for hours.  Her flare-ups were triggered by during normal household chores.  The Veteran used ice, a vibrating pillow, and a transcutaneous electrical nerve stimulation unit for relief.  During flare-ups, the Veteran related she could not bend to cut her nails or shave her legs.  The Veteran reported that she could not walk for more than a few yards, and that she used crutches and a wheelchair.

The examination report reflects the Veteran presented on a stretcher, so the examiner noted the Veteran's posture could not be examined.  Physical examination did reveal left-sided spasm, but no atrophy or guarding.  There was bilateral thoracic sacrospinalis tenderness on both sides but no weakness.  The Veteran was able to stand only with the assistance of two people and walk a few steps.  The examiner noted objective evidence of severe pain.  Lumbar flattening was noted, but no gibbus, kyphosis, list, lumbar lordosis, or scoliosis, was noted.  The Veteran's muscle tone was normal, and there was no muscle atrophy.  Sensory examination was normal.  The examiner noted that the Veteran was cooperative throughout the examination, but she had difficulty maintaining the standing position, as she was a high risk to fall.  The Veteran could not bend due to severe lumbar spasm.  The examiner specifically noted, however, that there was no evidence of thoracolumbar spine ankylosis.

The Veteran asserted in her substantive appeal that she has unfavorable ankylosis of her entire spine.  The Board acknowledges that the Veteran is a trained nurse.  Nonetheless, there is no evidence of record that she has specialized training in orthopedics or neurology.  See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge).   The 2007 VA examination was performed by a physician who specifically noted the absence of any type ankylosis.  There is no notation or indication in the Veteran's voluminous outpatient records that her spine is ankylosed; the Veteran's claim to this effect is less probative than the clinical evidence reflecting that the spine is not ankylosed.

The Board notes the objective findings of severe pain, but is rated for the functional impairment it causes.  The spine rating criteria specifically provide that the allowable ratings apply regardless of the presence of stiffness, weakness, or pain, and regardless of whether the pain radiates.  See 38 C.F.R. § 4.71a, Spine Criteria; cf. 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Further, as already noted, the Veteran is already rated at the maximum, 40 percent, for her LOM.  Thus, there is no basis for a higher scheduler rating for her pain.

The Board acknowledges the Veteran's assertions (Volume 5) that her lumbar paravertebral myositis has rendered her unable to attend to her activities of daily living, and she has had to hire a housekeeper to attend to chores such as cooking, cleaning, and driving her to her appointments, etc.  A statement from the housekeeper attests to those matters.  The Board notes, however, that the medical evidence of record shows much of the Veteran's difficulty is due to her morbid obesity which significantly restricts her mobility.  Further, a November 2009 rating decision granted service connection for exogenous obesity due to the lumbar paravertebral myositis

Based on incapacitating episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  The October 2007 VA examination report noted that the Veteran did not have any orders for bed rest and none have been documented in the evidence or even claimed by the Veteran.  Accordingly, the Veteran is not entitled to a rating higher based upon incapacitating episodes.  

In light of the above, the Board finds the Veteran's lumbar paravertebral myositis continues to more nearly approximate a 40 percent rating.  38 C.F.R. §§ 4.1, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237.  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart, 21 Vet. App. 505.   However, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board finds the severity of the Veteran's lumbar paravertebral myositis disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The exhibited symptoms and degree of disability exhibited are contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. See Thun v. Peake, 22 Vet. App. 111 (2008).  Further, the Board notes that an October 2008 rating decision denied a total disability evaluation on the basis of individual unemployability and that matter was not appealed.  The evidence does not suggest that the service-connected low back disorder precludes the Veteran from working.  See 38 C.F.R. § 4.16.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an increased rating for a low back disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


